Case 9:18-cv-80176-BB Document 512-11 Entered on FLSD Docket 05/21/2020 Page 1 of 6




                   EXHIBIT 11
Case 9:18-cv-80176-BB Document 512-11 Entered on FLSD Docket 05/21/2020 Page 2 of 6


                                                                            Page 1
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


              ------------------------------)
                                            )
                                            )
                                            )
              IRA KLEIMAN, as the personal )CASE NO:
              representative of the Estate )9:18-cv-80176-BB/BR
              of David Kleiman, and W&K Info)
              Defense Research, LLC         )
                                            )
                        Plaintiffs,         )
                                            )
              v.                            )
                                            )
                                            )
              CRAIG WRIGHT                  )
                                            )
                        Defendant.          )
                                            )
                                            )
              ------------------------------)



                                  Videotape Deposition of
                                    CRAIG STEVEN WRIGHT

                                On Thursday, 4th April 2019


                                  Taken at the offices of:

                                 Boies Schiller Flexner LLP
                                   5 New Street Square,
                                      London EC4A 3BF

                                Reported by:     Paula Foley
Case 9:18-cv-80176-BB Document 512-11 Entered on FLSD Docket 05/21/2020 Page 3 of 6


                                                                           Page 54
         1     "meet".

         2               Q.      What year?

         3               A.      Physically meet, meet online, meet by

         4     e-mail, meet by video conference, meet by phone.

         5               Q.      When were you first introduced to Dave

         6     Kleiman in any capacity, in what year?

         7               A.      I was never introduced to Dave Kleiman.

         8               Q.      How did you come to meet Dave Kleiman in

         9     any capacity?

        10               A.      We started talking on mailing lists, IRC

        11     chats and other such things.

        12               Q.      When did you begin that conversation?

        13                       MS. MARKOE:     Objection.

        14                       THE WITNESS:     I do not remember exactly.

        15     It has been 15 years.

        16    BY MR. FREEDMAN:

        17               Q.      Do you remember the year?

        18               A.      No.

        19               Q.      How did you communicate during that time?

        20                       MS. MARKOE:     Objection: vague.

        21                       THE WITNESS:     In English.

        22    BY MR. FREEDMAN:

        23               Q.      From 2006, were you in regular contact

        24     with Dave Kleiman?

        25                       MS. MARKOE:     Objection.
Case 9:18-cv-80176-BB Document 512-11 Entered on FLSD Docket 05/21/2020 Page 4 of 6


                                                                           Page 55
         1                       THE WITNESS:     Define "regular".

         2    BY MR. FREEDMAN:

         3               Q.      Once a week?

         4               A.      No.

         5               Q.      Twice a week -- once a month?

         6               A.      Most likely, yes.

         7               Q.      How were you in contact with him

         8     approximately once a month in 2006?

         9               A.      We spoke over IRC, we spoke over video

        10     chats, we spoke over chats.

        11               Q.      You said "chats".      Can you drill down on

        12     that for me; what do you mean by chats?

        13               A.      Digital chat media.       IRC is an example of

        14     an early chat format.       It has rooms, some of those are

        15     public, some of those are private.          Would you like me to

        16     detail the format of the protocol any more?

        17               Q.      No, but would I like you to drill down a

        18     little more on the type of chats besides IRC that you

        19     used to discuss with Dave Kleiman?

        20                       MS. MARKOE:     Objection.

        21                       THE WITNESS:     I do not remember.      These

        22     things have changed.

        23    BY MR. FREEDMAN:

        24               Q.      Do you have access to any of these IRC

        25     chats?
Case 9:18-cv-80176-BB Document 512-11 Entered on FLSD Docket 05/21/2020 Page 5 of 6


                                                                           Page 56
         1               A.      No, that is the nature of IRC.

         2               Q.      Do you have access to any of these video

         3     chats?

         4               A.      No, that is nature of video chats.

         5               Q.      Do you have access to any of the other

         6     chat forms that you used to discuss with Dave Kleiman in

         7     2006?

         8               A.      No, we made sure we talked on things that

         9     were chats.

        10               Q.      Meaning there was no record?

        11               A.      Meaning that there was no record.

        12               Q.      In 2007, did the frequency with which you

        13     spoke to Dave Kleiman increase?

        14               A.      No.

        15                       MS. MARKOE:     Objection.

        16    BY MR. FREEDMAN:

        17               Q.      Did it stay the same?

        18               A.      I do not have a record of how many times

        19     I spoke to him.      As a statistician, I would have to

        20     analyse that as a hypothesis taking one versus the

        21     other, but I do not have the data.

        22               Q.      Did you speak to Dave Kleiman

        23     approximately once a month in 2007?

        24               A.      I have no idea how many times I spoke to

        25     anyone at any of those times.        Very simply, I am not
Case 9:18-cv-80176-BB Document 512-11 Entered on FLSD Docket 05/21/2020 Page 6 of 6


                                                                           Page 57
         1     able to answer that.

         2               Q.      You have no recollection of the frequency

         3     with which you spoke to Dave Kleiman in 2007; is that

         4     correct?

         5                       MS. MARKOE:     Objection.

         6                       THE WITNESS:     I remember talking to

         7     people.    I do not remember each of the talks.

         8    BY MR. FREEDMAN:

         9               Q.      But I am asking you to give me your best

        10     recollection of the frequency with which you spoke to

        11     Dave Kleiman in 2007?

        12                       MS. MARKOE:     Objection.

        13                       THE WITNESS:     I do not have a best

        14     recollection.     I do not think about people that way.

        15     I think about numbers.       I think about algorithms.

        16     I remember those.

        17    BY MR. FREEDMAN:

        18               Q.      How often did you speak to Dave Kleiman

        19     in 2008?

        20                       MS. MARKOE:     Objection.

        21                       THE WITNESS:     I do not remember.      The

        22     same thing applies.      The same thing will apply to 2009.

        23    BY MR. FREEDMAN:

        24               Q.      How often did you speak to Dave Kleiman

        25     in 2010?
